        Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE EX PARTE APPLICATION OF
TIBERIUS GROUP AG FOR AN ORDER TO        Misc. Action No. 1:19-MC-00467
OBTAIN DISCOVERY FOR USE IN A
FOREIGN PROCEEDING




   MALCOMINES LTD., MALCOMINES GMBH, S&M PAN AFRICAN MINES &
 LOGISTICS LTD., MICHEL BABIC, MURTALA LAUSHI & MALCOMINES MINOR
 METALS LTD.’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO QUASH




                                              Michael S. Cryan, Esq.
                                              ARENT FOX LLP
                                              1301 Avenue of the Americas
                                              42nd Floor
                                              New York, NY 10019
                                              Tel: 212-484-3900
                                              Fax: 212-484-3990
                                              michael.cryan@arentfox.com
                                              Attorneys for Objectors
                                              Malcomines Ltd., Malcomines GmbH,
                                              S&M Pan African Mines & Logistics
                                              Ltd., Michel Babic, Murtala Laushi,
                                              and Malcomines Minor Metals Ltd.

Of Counsel
Timothy J. Feighery, Esq.
ARENT FOX LLP
1717 K Street, N.W.
Washington, DC 20006




AFDOCS/21247223.1
            Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 2 of 17


                                                   TABLE OF CONTENTS

                                                                                                                                    Page


PRELIMINARY STATEMENT ................................................................................................... 1
FACTUAL BACKGROUND ........................................................................................................ 2
PROCEDURAL BACKGROUND................................................................................................ 7
STANDARD .................................................................................................................................. 8
ARGUMENT ................................................................................................................................. 9
I.        THE SUBPOENAS SHOULD BE QUASHED BECAUSE TIBERIUS’
          REQUEST CONSTITUTES AN END-RUN AROUND APPLICABLE
          DISCOVERY PROCEDURES IN NIGERIA ................................................................... 9
II.       THE SUBPOENAS SHOULD BE QUASHED BECAUSE THE DEMAND FOR
          HIGHLY SENSITIVE FINANCIAL AND CUSTOMER INFORMATION IS
          UNDULY INTRUSIVE................................................................................................... 10
III.      THE SUBPOENAS SHOULD BE QUASHED OR MODIFIED AND A
          PROTECTIVE ORDER SHOULD ISSUE REMOVING NONPARTIES FROM
          THE SUBPOENAS ......................................................................................................... 13
CONCLUSION ............................................................................................................................ 13




                                                                      i
AFDOCS/21247223.1
            Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 3 of 17



                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

Allstate Ins. Co. v. Etienne, No. 09-CV-3582,
    2010 WL 2776078 (E.D.N.Y. July 13, 2010) ..........................................................................12

Aventis Pharma v. Wyeth,
   No. M-19-70, 2009 WL 3754191 (S.D.N.Y. Nov. 9, 2009) ......................................................9

In re Edelman,
    295 F.3d 171 (2d Cir. 2002).......................................................................................................8

Hynes as Trustee of Calling Card Distribution Trust v. Giambalvo,
   No. 09 CV 2599 (ARR)(LB), 2010 WL 11626954 (E.D.N.Y. May 5, 2010) .........................12

Intel Corp. v. Advanced Micro Devices, Inc.,
    542 U.S. 241 (2004) ...................................................................................................................8

In re MT “Baltic Soul” Produktentankschiffahrtsgesellschaft MGH et al.,
    No. 15 MISC 319(LTS), 2015 WL 5824505 (S.D.N.Y. Oct. 6, 2015)..............................10, 11

In re Noboa,
    No. M19–111, 1995 WL 581713 (S.D.N.Y. Oct. 4, 1995)......................................................11

In re Okean B.V. et al.,
    60 F.Supp.2d 419 (S.D.N.Y. 2014) .......................................................................................8, 9

Schmitz v. Bernstein Liebhard & Lifshitz,
   LLP, 376 F.3d 79 (2d Cir. 2004) .............................................................................................10

Statutes

28 U.S.C. § 1782 ......................................................................................................1, 2, 7, 8, 10, 11




                                                                    ii
AFDOCS/21247223.1
         Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 4 of 17



        Malcomines Ltd. “(“Malcomines”), Malcomines GmbH, S&M Pan African Mines &

Logistics Ltd., Michel Babic, Murtala Laushi, and Malcomines Minor Metals Ltd. (collectively,

the “Objectors”) respectfully submit this memorandum of law in support of their motion to quash

or for a protective order with respect to the subpoenas (the “Subpoenas”) Tiberius Group AG

(“Tiberius”) issued to seven banks (Citibank N.A., JPMorgan Chase Bank N.A., HSBC Bank

USA N.A., Bank of America, Deutsche Bank Trust Co. Americas, UBS AG, and Bank of New

York Mellon, collectively, the “Banks”) in this miscellaneous action brought under 28 U.S.C. §

1782. (A true and correct [redacted] copy of the Subpoenas with Notice of Subpoenas is attached

as Exhibit 1 to the Declaration of Michael S. Cryan dated November 18, 2019 (“Cryan Decl.”).)

                                 PRELIMINARY STATEMENT

        Tiberius improperly invoked the jurisdiction of this Court in its continuing quest to

unfairly compete against its former trading partner, Malcomines. In addition to filing a meritless

action against Malcomines in Nigeria, which was only initiated by Tiberius in September 2019,

Tiberius has carried out numerous deceptive business actions against Malcomines in Africa,

Europe and Asia. Now, Tiberius brings its wrongful conduct to the United States and threatens to

exacerbate exponentially the harm to Objectors by seeking invasive, irrelevant, palpably

improper discovery against Malcomines and numerous other entities and individuals. Evidence

of Tiberius’s misuse of 28 U.S.C. § 1782 is the fact that Tiberius is seeking evidence of damages

(see Memorandum of Law in Support of Application for an Order Under 28 U.S.C. § 1782 (ECF

No. 5), at 5 (“Tiberius intends to use the evidence relating to the Target Entities in the Nigerian

Action to enable it to locate and arrest assets and to recover amounts due to it by Malcomines

Ltd.”)) in a case that (1) has barely started; (2) an asset freeze is already in place; and (3) as

demonstrated in the papers filed herewith, is hotly contested on the merits. This request is

premature at best, but more importantly, it seeks to do an end-run around the Nigerian legal
                                                 1
AFDOCS/21247223.1
         Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 5 of 17



process, including applicable discovery procedures in Nigeria. In any event, in the end, Tiberius

has failed to establish the crucial factors courts consider in evaluating an application pursuant to

28 U.S.C. § 1782 with respect to the intrusive Subpoenas aimed at U.S.-based banks.

                                  FACTUAL BACKGROUND

Malcomines’ Business

       Malcomines is engaged in the sale of minerals including tin concentrates. (Declaration of

Murtala Ahmad Laushi dated November 18, 2019 (“Laushi Decl.”) ¶ 5.) Tin concentrates is

generally sold on the basis of provisional prepaid orders which are subject to final adjustment of

the price on the London Metal Exchange (LME) following quality tests and verifications that

occur after delivery of the shipment. (Id., ¶ 10.) For all of these reasons, the pre-payment price

for an order is not final until after delivery, when the quality testing and verification procedures

are completed and the final price determined. (Id.) Thus, although Malcomines required

prepayment on each shipment, it is typical in the industry that there would be a further payment

(or credit) applied to a given shipment after the necessary adjustments are calculated. (Id., ¶¶ 9-

11.)

       Malcomines’ proprietary business information is critical to its success as a trader. It

keeps its confidential and proprietary business information secret. Malcomines safeguards its

confidential and proprietary business information from disclosure by using unique usernames

and passwords on its computer system, employing encryption on its electronic records and

communications systems, and enforcing a confidentiality policy. (Id., ¶ 27.)

       With respect to customer identities specifically, Malcomines protects its customer names,

nature and amount of business, buyer information and all other relevant customer data. The

identity of customers and the amount and nature of Malcomines’ business with those customers

are highly valued trade secrets – valuable to Malcomines and its competitors. It is extremely

AFDOCS/21247223.1                                 2
          Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 6 of 17



harmful to Malcomines if the identity of customers or the amount and nature of Malcomines’

business with those customers were disclosed to competitors. (Id., ¶¶ 25-27.)

The Commercial Relationship Between Tiberius and Malcomines

         Tiberius offered to purchase tin concentrates from Malcomines through an entity

established for the purpose of receiving the shipments, West African Mineral Trading Ltd.

(“WAMT”). At the instance and request of Tiberius, Murtala Laushi served as a director of

WAMT until January 21, 2019, and Michel Babic served as managing director of WAMT until

he resigned on May 20, 2019, effective June 20, 2019. Malcomines conducted business with

WAMT in the usual format. With respect to any potential order by WAMT, Malcomines

required prepayment. (Declaration of Michael Meredith dated October 18, 2019 (ECF No. 3-9)

(“Meredith Decl.”) ¶ 17; Affidavit in Support of the Motion on Notice, sworn to on September

10, 2019 in the Nigeria Action (ECF No. 3-9, pp. 14-17, ¶ 6 (“[Malcomines] always needed pre-

finance from [WAMT] for every cargo to be sold and shipped to [Tiberius].”); Laushi Decl. ¶¶ 9-

11.).)

         As noted above, the price of each shipment to WAMT – as with all customers – was

subject to adjustment based on quality testing and verification after delivery. (Laushi Decl. ¶ 10.)

         WAMT prepaid the amount of $35,500,000, leaving an outstanding balance of

$5,362,489. (Id., ¶ 16.)

         Malcomines made 126 shipments to WAMT. In accordance with the orders and after

delivery of each shipment, Malcomines calculated the quality testing and verification for each

shipment to WAMT. After making shipments in 2017 and 2018 to WAMT, Malcomines noted

that WAMT no longer had a credit balance and was in arrears in the amount of $2,735,000. (Id.,

¶ 13.) In 2019, WAMT fell behind in its provisional payments on a per-container basis. In other



AFDOCS/21247223.1                                3
         Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 7 of 17



words, as time went on, WAMT began failing to pay even the provisional pre-payments due for

all of the containers supplied. For example, there were weeks where Malcomines would deliver

nine containers to WAMT, but was paid the provisional pre-payment amount for only three

containers. (Id., ¶ 13.)

        On August 2, 2019, WAMT unilaterally informed Malcomines that no additional funds

would be advanced. (Meredith Decl. ¶ 24; Affidavit in Support of the Motion on Notice, sworn

to on September 10, 2019 in the Nigeria Action (ECF No. 3-9), pp. 14-17, ¶ 13.)

        On August 5, 2019, Malcomines informed WAMT that Malcomines would not supply

any more shipments to WAMT unless and until WAMT paid the sum certain amount due and

prepaid for any such future shipments. (Meredith Decl. ¶ 25.)

        No funds of Tiberius or WAMT were used to purchase any other shipments other than

the shipments that were already delivered to WAMT. (Laushi Decl. ¶¶ 6-20.)

Tiberius Is a Competitor of Malcomines

        Tiberius is both a customer and competitor of Malcomines. Tiberius admitted that it “is

engaged in the purchase and sale of tin concentrates in Nigeria.” (Meredith Decl. ¶ 5.) Thus,

while it is undisputed that Tiberius, through WAMT, purchased tin concentrates from

Malcomines, it is also the situation that Tiberius and Malcomines compete for other customers

who are in the business of trading tin concentrates.

Tiberius Filed a Meritless Action in Nigeria Against Malcomines

        On September 10, 2019, Tiberius filed an action entitled Tiberius Group AG & West

African Minerals Trading Ltd. v. Malcomines Ltd. in the High Court for Lagos State, Nigeria,

Suit No. LD/2657/19 (the “Nigeria Action”), and Malcomines responded. (Laushi Decl. ¶ 21.) It

is Malcomines’ position that the action initiated in Nigeria was intended to coerce Malcomines to



AFDOCS/21247223.1                                4
         Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 8 of 17



continue to supply and deliver tin concentrates to WAMT for Tiberius despite the huge sum of

money owed to Malcomines as shortfall payments. Malcomines has filed its response to the false

claims being made by Tiberius in the proceedings before the High Court of Lagos State, and

fully expects to prevail. (Id.) The Nigeria Action is proceeding.

Tiberius Committed Trade Libel and Unfair Competition Against Malcomines

       Tiberius apparently learned from a shipping vendor, Cosco Shipping, that Malcomines

was engaged in business with certain customers other than WAMT. (Affidavit in Support of the

Motion on Notice, sworn to on September 10, 2019 in the Nigeria Action (ECF No. 3-9), pp. 14-

17, ¶ 14.)

       Tiberius contacted Malcomines’ customers Haipu Resources Ltd. and Arrow Metals AG,

and attempted to and did interfere with Malcomines’ relationship with those customers. (Laushi

Decl. ¶¶ 25-27.)

Expert Evidence Establishes Relevant Procedures for Subpoenas in Nigeria

       Patrick Ikwueto is a highly-educated, well experienced barrister and solicitor in Nigeria

holding the rank of Senior Advocate of Nigeria (“SAN”). (Declaration of Patrick Ifeanyi N.

Ikwueto dated November 18, 2018 (“Ikwueto Decl.”) ¶ 1.) He is a graduate of the University of

Nigeria, Enugu Campus, and the Nigerian Law School. (Id., ¶ 2.) He was admitted to the practice

of law in Nigeria in 1985. (Id., ¶ 1.) For more than three decades, he has appeared as a barrister

and solicitor in numerous civil suits, including the type of commercial dispute at issue in the

Nigeria Action, in which he represents Malcomines. He is fully familiar with the substantive and

procedural law of Nigeria. (Id.)

       As a matter of Nigerian law, any third party subpoena must be presented to the court and

signed by the judge assigned to the matter. (Id., ¶ 4.) Although subpoenas are issued at the



AFDOCS/21247223.1                                5
         Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 9 of 17



instance of a party, the Nigerian court determines whether the subpoena should be issued. (Id., ¶

5 (citing Order 32 Rules 10, 20, 24 and 25, Lagos Rules; section 253(2), Evidence Act).)

        Under no or virtually no circumstances would a Nigerian court permit a party to obtain

financial or banking information of nonparties under the circumstances presented here. (Id., ¶ 6.)

        Under no or virtually no circumstances would a Nigerian court permit a party to obtain

financial or banking information of parties where the requesting party already has the relevant

information. (Id., ¶ 7.)

        Under no or virtually no circumstances would a Nigerian court permit a party to obtain

financial or banking information of parties where the requesting party already misused

commercial information of the adverse party. (Id., ¶ 8.)

Tiberius Failed to Follow Relevant Procedure for Subpoenas in Nigeria

        In the Nigeria Action specifically, as a matter of Nigerian law, any third party subpoena

must be presented to the High Court and signed by the judge assigned to the matter. Although

subpoenas are issued at the instance of a party, the High Court determines whether the subpoena

should be issued to a third party witness (such as a Bank). (Id., ¶ 9.)

        In the Nigeria Action specifically, under no or virtually no circumstances would the High

Court permit Tiberius to obtain financial or banking information of nonparties Malcomines

GmbH, S&M Pan African Mines & Logistics Ltd., Full Bliss Logistics Ltd., Michel Babic,

Murtala Laushi, and Malcomines Minor Metals Ltd. (Id., ¶ 10.)

        In the Nigeria Action specifically, under no or virtually no circumstances would the High

Court permit Tiberius to obtain financial or banking information of Malcomines where Tiberius

already has the relevant information. (Id., ¶ 11.)




AFDOCS/21247223.1                                    6
        Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 10 of 17



       In the Nigeria Action specifically, under no or virtually no circumstances would the High

Court permit Tiberius to obtain financial or banking information of Malcomines where Tiberius

already misused commercial information of Malcomines by contacting Malcomines customers in

Africa and Asia, committed trade libel and competed in an unfair manner. (Id., ¶ 12.)

Tiberius Improperly Seeks Intrusive and Burdensome Discovery

       As noted, Tiberius issued the Subpoenas to seven Banks. The time period covered by

each and every request stretches for more than three years – from “August 24, 2016 to the

present [November 7, 2019]”. (See Request Nos. 1-8 in each Subpoena.)

       The Subpoenas demand financial information regarding eight entities or individuals:

West African Mineral Trading Ltd., Malcomines Ltd., Malcomines GmbH, S&M Pan African

Mines & Logistics Ltd., Full Bliss Logistics Ltd., Michel Babic, Murtala Laushi, and

Malcomines Minor Metals Ltd. Of these, only two – West African Mineral Trading Ltd., and

Malcomines Ltd. – are parties in the Nigeria Action. (See Request Nos. 1-8 in each Subpoena.)

       The Subpoenas invasively demand each and every wire transfer to or from any of these

eight entities and individuals over that entire time period – including transfers without any

connection whatsoever to the Nigeria Action. (See Request Nos. 1-8 in each Subpoena; Laushi

Decl. ¶ 31.)

                               PROCEDURAL BACKGROUND

       On October 18, 2019, Tiberius commenced this miscellaneous action by filing an ex parte

application under 28 U.S.C. § 1782. (ECF No. 1.) On November 6, 2019, this Court entered an

Order Granting Letter Motion for Discovery. (ECF No. 12.)

       On November 5, 2019, Malcomines filed a letter motion requesting 14 days to submit a

motion to quash. (ECF No. 11.) On November 7, 2019, this Court entered an Order granting the



AFDOCS/21247223.1                                7
        Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 11 of 17



application, providing that the deadline for Malcomines to file a motion to quash shall be 14 days

after service of the relevant subpoena. (ECF No. 15.) This timely motion to quash followed.

                                              STANDARD

       Section 1782 authorizes district courts to order discovery from third parties in the United

States for use in foreign proceedings. See 28 U.S.C. § 1782. “Pursuant to § 1782, a district court

is authorized to assist a foreign or international tribunal or a litigant before such a tribunal by

ordering discovery where (1) the person from whom discovery is sought resides or is found in

the district; (2) the discovery is for use in a proceeding before a foreign tribunal; and (3) the

application is made by a foreign or international tribunal or any interested person.” In re Okean

B.V. et al., 60 F.Supp.2d 419, 427 (S.D.N.Y. 2014) (internal quotation marks and citation

omitted). Once these statutory requirements are satisfied, district courts have “broad discretion

over the issuance of discovery orders pursuant to § 1782[.]” In re Edelman, 295 F.3d 171, 181

(2d Cir. 2002); see also Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004)

(satisfaction of the § 1782 factors “authorizes, but does not require, a federal district court to

provide judicial assistance to foreign or international tribunals or to ‘interested person[s]’ in

proceedings abroad” (alteration in Intel)).

       The Supreme Court in Intel set forth four factors to guide district courts in exercising this

discretion:

       (1) Whether the documents or testimony sought are within the foreign tribunal’s
       jurisdictional reach, and thus accessible absent § 1782 aid;
       (2) The nature of the foreign tribunal, the character of the proceedings underway
       abroad, and the receptivity of the foreign government or the court or agency
       abroad to U.S. federal-court judicial assistance;
       (3) Whether the § 1782 request conceals an attempt to circumvent foreign proof-
       gathering restrictions or other policies of a foreign country or the United States;
       and
       (4) Whether the subpoena contains unduly intrusive or burdensome requests.

Okean B.V., 60 F.Supp.2d at 427 (internal quotation marks and citation omitted).

AFDOCS/21247223.1                                  8
        Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 12 of 17



         This discretion, however, is not unbounded – it “must be exercised in light of the twin

aims of the statute: providing efficient means of assistance to participants in international

litigation in our federal courts and encouraging foreign countries by example to provide similar

means of assistance to our courts.” Id. (internal quotation marks and citations omitted).

                                           ARGUMENT

       Tiberius’ application lacks merit for two principal reasons. First, Tiberius’ request

represents an attempt to circumvent the proof-gathering restrictions in Nigeria. Second, the

demand for highly sensitive financial and customer information of Malcomines, as well as

numerous nonparties, is unduly intrusive.

I.     THE SUBPOENAS SHOULD BE QUASHED BECAUSE TIBERIUS’ REQUEST
       CONSTITUTES AN END-RUN AROUND APPLICABLE DISCOVERY
       PROCEDURES IN NIGERIA

       Courts reject attempts to circumvent foreign proof-gathering restrictions applicable to the

parties’ relationship. See, e.g., Aventis Pharma v. Wyeth, No. M-19-70, 2009 WL 3754191, at *1

(S.D.N.Y. Nov. 9, 2009) (rejecting “attempt to circumvent foreign proof gathering restrictions

that were contractually provided for by the parties[] in the choice of forum (France) clause”).

       In Aventis Pharma, for example, the party seeking discovery had not sought the same or

similar discovery in the tribunal in France. Aventis Pharma, 2009 WL 3754191, at *1. The

Aventis Pharma Court noted that the sophisticated parties at issue there freely chose to arrange

their business relationship to be governed by the foreign jurisdiction’s laws – specifically

including “all its requisite procedural rules.” Id. As such, applying to a United States court for

discovery never even requested in the original jurisdiction amounted to “an attempt to

circumvent foreign proof gathering restrictions.” Id. For this reason, the Aventis Pharma Court

granted the motion to quash. Id. at *2.



AFDOCS/21247223.1                                 9
        Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 13 of 17



       Likewise, the Second Circuit affirmed a district court decision rejecting an attempt to do

an end run around restrictions on access to certain discovery imposed by the tribunal in Germany

in Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 82 (2d Cir. 2004). The Second

Circuit expressly noted that the foreign jurisdiction’s procedures are “useful tools” to inform a

court’s discretion in considering an application under § 1782. Id. at 84 (quotation marks and

alteration omitted). Allowing discovery requests that circumvent the foreign procedures would

frustrate, rather than promote, the twin aims of § 1782 to provide efficient means of assistance to

participants in international litigation in federal courts and to encourage foreign countries by

example to provide similar means of assistance to American courts. Id.

       Here, expert evidence in the form of a declaration by eminent Nigerian attorney and

counselor at law Patrick Ikwueto establish the applicable discovery procedures in Nigeria.

Nigeria procedures do not allow for third party discovery absent specific approval by the judge

supervising that case. Recognizing that such third party discovery would not be permitted,

Tiberius never sought the same or similar discovery in Nigeria. Instead, Tiberius filed an ex parte

proceeding in this Court, hoping an American court would be unaware of the significant

discovery limitations imposed on parties in Nigeria – limitations that Tiberius necessarily agreed

to accept when it conducted business in Nigeria and brought the Nigeria Action. Tiberius must

not be permitted to avoid lawful restrictions that govern both Tiberius and Malcomines in the

place where these sophisticated parties chose to act.

II.    THE SUBPOENAS SHOULD BE QUASHED BECAUSE THE DEMAND FOR
       HIGHLY SENSITIVE FINANCIAL AND CUSTOMER INFORMATION IS
       UNDULY INTRUSIVE

       Courts refuse to facilitate unduly intrusive demands for broad commercial and financial

information under § 1782 absent adequate foundation. See In re MT “Baltic Soul”

Produktentankschiffahrtsgesellschaft MGH et al., No. 15 MISC 319(LTS), 2015 WL 5824505, at

AFDOCS/21247223.1                                10
        Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 14 of 17



*3 (S.D.N.Y. Oct. 6, 2015) (denying application under § 1782 in its entirety where requests for

“disclosure of every financial transaction these companies have engaged in with 11 different

banks, along with considerable additional financial information, sweeps far too broadly to be

proper”); In re Noboa, No. M19–111, 1995 WL 581713, at *4 (S.D.N.Y. Oct. 4, 1995) (requiring

modifications to discovery requests for inter alia wire transfers in all accounts maintained by or

on behalf of each Noboa Group entity).

       The “Baltic Soul” Court explained that allowing overbroad demands for banking and

financial information would undermine the purpose of § 1782. See In re MT “Baltic Soul”

Produktentankschiffahrtsgesellschaft MGH et al., 2015 WL 5824505, at *3. In the case at bar,

Tiberius demands a broad array of financial transactions over more than three years and

including not only Malcomines but also six nonparty persons or entities from seven different

banks. The demand is unmoored to any dispute at issue in the Nigeria Action and constitutes

nothing more than a financial fishing expedition.

       The Subpoenas cover each and every financial transaction over a more than three year

period – including every irrelevant transaction during that overbroad time period.

       The Subpoenas demand this sensitive commercial information about not only the two

parties in the Nigeria Action (West African Mineral Trading Ltd., and Malcomines Ltd.), but

also about six other entities and individuals (Malcomines GmbH, S&M Pan African Mines &

Logistics Ltd., Full Bliss Logistics Ltd., Michel Babic, Murtala Laushi, and Malcomines Minor

Metals Ltd.) that are not even parties in the Nigeria Action.

       The Subpoenas invasively demand each and every wire transfer to or from any of these

eight entities and individuals over that entire time period. The Subpoenas therefore threaten to

expose the name of each and every customer of Malcomines and the other persons – customers



AFDOCS/21247223.1                               11
        Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 15 of 17



having nothing to do with Tiberius or the Nigeria Action – and the amount of business

Malcomines and the other persons do with those customers. The identity of customers and the

amount and nature of Malcomines’ business with those customers are highly valued trade secrets

– trade secrets that Malcomines protects by using unique usernames and passwords on its

computer system, employing encryption on its electronic records and communications systems,

and enforcing a confidentiality policy. Tiberius must not gain access to this information, which is

irrelevant to any issue in the Nigeria Action.

       The threat posed by these invasive demands for sensitive financial information is

immeasurably intensified by the record in this action, which shows that Tiberius will waste no

time in using private financial information to compete unfairly against Malcomines. Tiberius

committed trade libel and unfair competition against Malcomines by contacting customers in

Africa and Asia, wholly unrelated to any dispute at issue, and trying to harm Malcomines’

business. While some courts have required that overbroad requests be tailored, the Subpoenas at

issue here should be quashed.

       Even if the Court does not grant the motion in full, Malcomines respectfully requests that

the Court direct that the information first be produced to Malcomines’ counsel so that counsel

can redact information not related to the Nigeria Action. See Hynes as Trustee of Calling Card

Distribution Trust v. Giambalvo, No. 09 CV 2599 (ARR)(LB), 2010 WL 11626954, at *3

(E.D.N.Y. May 5, 2010) (“The Court denies [defendant and moving party] Giambalvo’s request

for a protective order regarding his personal bank records, however, grants defendant’s counsel’s

request to redact information not related to defendant’s calling card activities.”); Allstate Ins. Co.

v. Etienne, No. 09-CV-3582, 2010 WL 2776078, at *1 (E.D.N.Y. July 13, 2010) (denying

motion to quash “on condition that the subpoenaed bank records be produced to the Berardi



AFDOCS/21247223.1                                12
        Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 16 of 17



defendants, who, before disclosing the records to plaintiff, may redact them to exclude

transactions not involving named parties to this litigation”).

III.   THE SUBPOENAS SHOULD BE QUASHED OR MODIFIED AND A
       PROTECTIVE ORDER SHOULD ISSUE REMOVING NONPARTIES FROM
       THE SUBPOENAS

       All of the Objectors join in the arguments set forth above. Furthermore, to the extent that

the Subpoenas demand information about nonparties Malcomines GmbH, S&M Pan African

Mines & Logistics Ltd., Full Bliss Logistics Ltd., Michel Babic, Murtala Laushi, and

Malcomines Minor Metals Ltd., the Subpoenas represent nothing more than sheer harassment.

The Subpoenas should therefore be quashed or modified accordingly.

                                         CONCLUSION

       For the reasons set forth above, the Objectors respectfully request that the Court enter an

order granting the motion to quash the Subpoenas.

Dated: New York, New York                          ARENT FOX LLP
       November 18, 2019



                                                   By:
                                                           Michael S. Cryan
                                                           1301 Avenue of the Americas
                                                           42nd Floor
                                                           New York, NY 10019
                                                           Tel: (212) 484-3900
                                                           Fax: (212) 484-3990
                                                           E-mail: michael.cryan@arentfox.com
                                                           Attorneys for Objectors
                                                           Malcomines Ltd., Malcomines GmbH,
                                                           S&M Pan African Mines & Logistics
                                                           Ltd., Michel Babic, Murtala Laushi,
                                                           and Malcomines Minor Metals Ltd.




AFDOCS/21247223.1                                13
        Case 1:19-mc-00467-VSB Document 21 Filed 11/18/19 Page 17 of 17



Of Counsel
Timothy J. Feighery, Esq.
ARENT FOX LLP
1717 K Street, N.W.
Washington, DC 20006




AFDOCS/21247223.1                     14
